Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/20/2022, has been entered into the record. 
Claims 1-16 and 21-24 are presented for examination.

Drawings
The drawings were received on 5/20/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US Pub. No. 2019/0035916 A1), hereafter referred to as Chiu, in view of Rao et al. (US Pub. No. 2006/0166452 A1), hereafter referred to as Rao.

As to claim 1, Chiu discloses a method (figs 1-20; [0006]) comprising:
depositing a high-k gate dielectric layer over and along sidewalls of a semiconductor fin (fig 9, gate dielectric layer 94 and fin 64; [0038]; fig 1 and [0011] teach that the gate dielectric is over and extending along the sidewalls);
depositing an n-type work function metal layer over the high-k gate dielectric layer (fig 9, layers 96 and 98 are considered to be the n-type work function metal layer; [0037]-[0040]);
performing a passivation treatment on the high-k gate dielectric layer through the n-type work function metal layer, wherein the passivation treatment comprises a plasma process ([0045]-[0049]), and wherein the passivation treatment is directly applied to the n-type work function metal layer (96/98); and 
depositing a fill metal (fig 14, layer 99; [0059]) over the n-type work function metal layer (96/98) to form a metal gate stack over the high-k gate dielectric layer (94), the metal gate stack comprising the n-type work function metal layer (96/98) and the fill metal (99). 
Chiu does not disclose wherein the plasma process is a remote plasma process. 
Nonetheless, Rao discloses a plasma process for implantation into a dielectric material includes a remote plasma ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the plasma process of Chiu to include a remote plasma environment as taught by Rao since this will prevent damage to the layer of Chiu. 

As to claim 2, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu further discloses wherein the plasma process comprises exposing the high-k gate dielectric layer to radicals ([0045]-[0049]). 

As to claim 3, Chiu in view of Rao disclose the method of claim 2 (paragraphs above).
Chiu further discloses wherein the radicals are fluorine radicals, nitrogen radicals, or a combination thereof ([0045]). 

As to claim 4, Chiu in view of Rao disclose the method of claim 2 (paragraphs above).
Chiu further discloses wherein the n-type work function metal layer comprises aluminum ([0039]), and wherein the passivation treatment comprises using the aluminum to attract the radicals into high-k gate dielectric layer ([0052]). 

As to claim 8, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu further discloses depositing a barrier layer (98) between the n-type work function metal layer (96) and the fill metal (99). 

As to claim 10, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu further discloses the fill metal (99) over the n-type work function metal layer (96) comprises depositing the fill metal over the n-type work function metal layer after the passivation treatment (fig 14, fill metal 99; [0059]). 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao and further in view of Choi et al. (KR-20180059649-A, published 6/5/2018), hereafter referred to as Choi.

As to claims 5-6, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu in view of Rao do not disclose wherein depositing the high-k gate dielectric layer comprises depositing the high-k gate dielectric layer comprising oxygen vacancies, dangling bonds, or a combination thereof. 
Nonetheless, Choi discloses wherein depositing a high-k gate dielectric layer comprises depositing the high-k gate dielectric layer comprising oxygen vacancies, dangling bonds, or a combination thereof (page 4) and wherein a passivating treatment provides a passivating species in the high-k gate dielectric layer to fill the oxygen vacancies, terminate the dangling bonds, or a combination thereof (page 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the passivation including filling oxygen vacancies in the high-k gate dielectric of Chiu in view of Rao as taught by Choi since this will reduce the leakage current of the transistor. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao and further in view of Hong et al. (US Pub. No. 2016/0093711 A1), hereafter referred to as Hong. 

As to claim 7, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu in view of Rao do not disclose depositing an adhesion layer between the high-k gate dielectric layer and the n-type work function metal layer.
Nonetheless, Hong discloses depositing an adhesion layer (TiN layer [0032]) between a high-k gate dielectric layer and a work function metal layer ([0032]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the adhesion of Hong in the transistor structure of Chiu in view of Rao since this will improve the adhesion between the metal and dielectric layers while allowing for the work function of the gate to be controlled. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao and further in view of Yang et al. (US Pub. No. 2019/0148539 A1), hereafter referred to as Yang. 

As to claim 9, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu in view of Rao do not disclose depositing a p-type work function metal layer between the high-k gate dielectric layer and the n-type work function metal layer. 
Nonetheless, Yang discloses depositing a p-type work function metal layer between a gate dielectric layer and an n-type work function metal layer ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type work function metal layer between the gate dielectric and the n-type work function metal layer of Chiu in view of Rao as taught by Yang since this dual work function metal gate configuration will allow for the metal gate to be used in a p-FET. 

Claims 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Cheng et al. (US Pub. No. 2019/0273147 A1), hereafter referred to as Cheng. 

As to claim 11, Chiu discloses a method (figs 1-20; [0006]) comprising:
forming a semiconductor fin (fig 1, 42) extending above an isolation region (34) in a semiconductor device (30);
depositing a high-k gate dielectric layer (fig 9, layer 94) over and along sidewalls of the semiconductor fin (64), the high-k gate dielectric layer comprising disposition defects ([0038]);
depositing a first work function metal layer (96) over the high-k gate dielectric layer (94), wherein the first work function metal layer comprises an n-type metal ([0039]);
depositing a capping layer (98) over the first work function metal layer (96), wherein the capping layer (98) comprises the n-type metal ([0039]-[0040]; specifically, layer 96 may be TiAlN while the layer 98 may be Ti; 
[see Applicant’s paragraph 0049 for explanation of this limitation);
introducing a passivating species into the high-k gate dielectric layer through the first work function metal layer (fig 10, [0041]-[0049]), wherein introducing the passivating species comprises:
generating a plasma (fig 10, [0041]-[0049]);
exposing the semiconductor device to radicals (fig 10, [0041]-[0049]); and 
after introducing the passivating species (fig 10, [0041]-[0049]), depositing fill metal (99) over the first work function metal layer (96). 
Chiu does not disclose filtering the plasma to provide radicals from an afterglow of the plasma. 
Nonetheless, Cheng discloses wherein a plasma treatment process includes filtering the plasma to provide radicals from the plasma ([0040]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to filter the radicals from the plasma of Chiu as taught by Cheng since this will suppress ions from entering the substrate.  

As to claim 12, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above). 
wherein generating the plasma comprises generating the plasma from a precursor gas comprising fluorine, nitrogen, or a combination thereof (fig 10, [0041]-[0049]). 

As to claim 14, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein introducing the passivating species into the high-k gate dielectric layer through the first work function metal layer comprises using the n-type metal of the first work function metal layer to attract the radicals ([0041]-[0049]). 

As to claim 15, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein introducing the passivating species is performed at a temperature of less than 100C ([0041]-[0049]). 

As to claim 16, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein the radicals are fluorine radicals, nitrogen radicals, or a combination thereof, and wherein the n-type metal is aluminum ([0041]-[0049]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Cheng and further in view of Yang. 

As to claim 13, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above). 
forming a second work function metal layer between the high-k gate dielectric layer and the first work function metal layer, wherein the second work function metal layer is a p-type work function metal layer. 
Nonetheless, Yang discloses depositing a p-type work function metal layer between a gate dielectric layer and an n-type work function metal layer ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type work function metal layer between the gate dielectric and the n-type work function metal layer of Chiu in view of Cheng as taught by Yang since this dual work function metal gate configuration will allow for the metal gate to be used in a p-FET. 

Allowable Subject Matter
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 21.  Specifically, the method comprising: depositing a capping layer over the first work function metal layer, wherein the capping layer comprises the n-type metal, and wherein a concentration of the n-type metal in the capping layer decreases in a direction away from the first work function metal layer; and performing a fluorination treatment on the high-k gate dielectric layer through the first work function metal layer, as recited in claim 21.  Dependent claims 22-24 are allowable because of their dependence from allowable claim 21. 

Pertinent Art
US2017/0110551 A1 is a pertinent prior art reference. 

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 

Applicant argued with respect to claim 1 that the optional capping layer 102B is not formed in the embodiment of invention recited in claim 1 while in the Chiu reference discloses that the layer stack 121 includes capping layer 96 and barrier layer 98.  
Examiner disagrees because Chiu teaches in [0039]-[0040] that the layer stack 121 includes high-k gate dielectric 94, a capping layer 96 that may include an N-type work function metal material, and a barrier layer 98 may also include an N-type work function metal material [0037]-[0040].  As such, the Examiner has considered the N-type work function metal materials to be considered the n-type work function metal layer as claimed. 

Applicant further argued in the interview with regard to claim 11 that Chiu’s capping layer 96 and barrier layer 98 may not comprise the same n-type metal because layer 98 acts as an etch stop layer and that must be different material from layer 96. 
During the interview the Examiner indicated that this appears to be correct, however, after further reviewing the Applicant’s disclosure it was determined that what is meant is that the capping layer must only include the same n-type metal, not that the entire material layer is the same as initially considered.  See Applicant’s paragraph [0049].  Therefore, Chiu’s layers 96 and 98 continue to disclose this limitation because Chiu’s paragraphs [0039]-[0040] teach that layer 96 may be TiAlN and layer 98 may include the same n-type metal Titanium. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/14/2022